Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 36 are pending in this application. Claims 1, 14, 21 and 27 are independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 1, 14, 21 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, such as an abstract idea, and does not include "significantly more" such that the claim is not directed solely to the judicial exception itself. In the present case, claims 1, 14, 21 and 27 (as a whole) are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as explained further in the analysis according to the subject matter eligibility test presented below.
Step 1: 	Is the claim directed to a process, machine, manufacture or composition of matter? 
Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? 
Yes – claims 1, 14, 21 and 27 (as a whole) are directed to an abstract idea in the form of a storing data and sending/transmitting data. Such a procedure is similar to concepts previously found by the courts to be abstract, such as: •   a mathematical procedure for converting one form of numerical representation into another (Benson - see 2014 Interim Guidance on Patent Subject Matter Eligibility) •   organizing patient health 
Step 2B: Do (es) the claim(s) recite additional elements that amount to significantly more 
than the judicial exception?
No. The limitations of the said claims are directed to the abstract idea itself - i.e. the abstract idea in the form of storing and sending patient’s health information. The additional elements recited in their dependent claims beyond those directed to the abstract idea do not amount to significantly more than the abstract idea because they recite generic computer elements (i.e. processor, non-transitory processor-readable storage medium, communication network, scanner,  and functions that are well-understood, routine and conventional activities previously known to the industry. For example, the claims recite limitations similar to the following functions that have been recognized by the courts as well-understood, routine, and conventional (see July 2015 Update: Subject Matter Eligibility, Page 7): •    performing repetitive calculations; •    electronically scanning or extracting data; •    electronic recordkeeping; e.g. operating a medical analytical platform •    receiving, processing, and storing data; e.g. receiving and storing medical data e.g. verifying/validating, 
Conclusion: In view of the analysis presented above, the said claims are not directed to 
eligible subject matter under 35 U.S.C. §101 because they are directed to an abstract idea and do not recite additional elements that amount to significantly more than the abstract idea.








































Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Prenelus, Ellen (US-20100082369-A1, hereinafter simply referred to as Prenelus) in view of Giusti, Kathryn E. (US-20130185096-A1, hereinafter simply referred to as Giusti).

Regarding independent claims 1, 14, 21 and 27, Prenelus teaches:
A method of operating a medical analytics platform (See at least Prenelus, ¶ [0074], FIGS. 1, 3 – 6, "FIG. 6 illustrates a method 600 for managing health information and services…"), the medical analytics platform (e.g., healthcare infrastructure/ framework/ network of Prenelus) comprising an analytics service provider (ASP) system (e.g., services 220 provides analytics, and exchange of clinical data in Prenelus) and a protected health information (PHI) system (e.g., medical clinics of Prenelus), the method comprising: storing, by at least one processor of the ASP system, de-identified medical study data (e.g., de-identified population data of Prenelus) on at least one non-transitory processor-readable storage medium (e.g., machine-readable media of Prenelus) of the ASP system (See at least Prenelus, ¶ [0045, 0047], FIGS. 1, 3 – 6, "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…"); storing, by at least one processor of the PHI system, PHI data associated with the de-identified medical study data on at least one non-transitory processor-readable storage medium of the PHI system (See at least Prenelus, ¶ [0045, 0047], FIGS. 1, 3 – 6, "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…").
Prenelus teaches all the subject matters of the claimed inventive concept as expressed in the rejections above.
But, Prenelus does not expressly disclose the concept of sending, by the at least one processor of the PHI system, PHI data for a requested medical study to a client processor-based device over at least one communications network; and sending, by the at least one processor of the ASP system, de-identified medical study data for the requested medical study to the client processor-based device over the at least one communications network.
Nevertheless, Giusti teaches the concept of sending, by the at least one processor of the PHI system, PHI data for a requested medical study to a client processor-based device over at least one communications network (See at least Giusti, ¶ [0211, 0282], FIGS. 1, 3, 4, "… The secure web interface can be used to input clinical data, patient reported outcomes, visit schedules, trial operational reports, or any other type of data relating to a subjects treatment. The Integrated Data Capture module can also interface with a Study Management module (240) which can use a Study Management Service (250) which can be a REST style interface for managing users and profiles…", "…The BioBank can comprise an interface for receiving data requests from the Researcher Portal (Data Request Fulfillment; 835). The data request interface can be a web service using a REST API protocol. Data requests can be processed by a Data Request Processor (830)…"); and sending, by the at least one processor of the ASP system, de-identified medical study data for the requested medical study to the client processor-based device over the at least one communications network (See at least Giusti, ¶ [0211, 0282], FIGS. 1, 3, 4, "… The secure web interface can be used to input clinical data, patient reported outcomes, visit schedules, trial operational reports, or any other type of data relating to a subjects treatment. The Integrated Data Capture module can also interface with a Study Management module (240) which can use a Study Management Service (250) which can be a REST style interface for managing users and profiles…", "…The BioBank can comprise an interface for receiving data requests from the Researcher Portal (Data Request Fulfillment; 835). The data request interface can be a web service using a REST API protocol. Data requests can be processed by a Data Request Processor (830)…").
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of sending, by the at least one processor of the PHI system, PHI data for a requested medical study to a client processor-based device over at least one communications network; and sending, by the at least one processor of the ASP system, de-identified medical study data for the requested medical study to the client processor-based device over the at least one communications network as disclosed in the device of Giusti to modify the known and similar device of Prenelus for the desirable and advantageous purpose of meeting the need to develop next-generation multiple myeloma treatments that extend the lives of patients and lead to a cure, as discussed in Giusti (See ¶ [0003]); thereby, helping to improve the overall system 

Regarding dependent claim 2, Prenelus modified by Giusti above teaches:
wherein the PHI system is communicatively coupled to a private network (e.g., (DICOM) communication interface of Prenelus) (See at least Prenelus, ¶ [0045, 0047, 0061], FIGS. 1, 3 – 6, "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards.…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0282], FIGS. 1, 3, 4), the method further comprising: verifying, by the at least one processor of the ASP system or the at least one processor of the PHI system, that the client processor-based device has access to the private network (See at least Prenelus, ¶ [0045, 0047, 0061], FIGS. 1, 3 – 6, "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards.…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0282], FIGS. 1, 3, 4).

Regarding dependent claims 3 and 28, Prenelus modified by Giusti above teaches:
receiving, by the at least one processor of the PHI system, medical study data which includes PHI data (See at least Prenelus, ¶ [0038, 0045, 0047, 0061], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards.…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0282], FIGS. 1, 3, 4); removing, by the at least one processor of the PHI system, the PHI data from the medical study data to generate de-identified medical study data (See at least Prenelus, ¶ [0038, 0045, 0047, 0061], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards.…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0282], FIGS. 1, 3, 4); storing, by the at least one processor of the PHI system, the PHI data in the at least one non-transitory processor-readable storage medium of the PHI system (See at least Prenelus, ¶ [0038, 0045, 0047, 0061], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards.…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0282], FIGS. 1, 3, 4); and sending, by the at least one processor of the PHI system, the de-identified medical study data to the ASP system over the at least one communications network (See at least Prenelus, ¶ [0038, 0045, 0047, 0061], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards.…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0277, 0282], FIGS. 1, 3, 4).

Regarding dependent claims 4 and 29, Prenelus modified by Giusti above teaches:
wherein receiving medical study data which includes PHI data comprises receiving medical imaging data from a scanner (e.g., (medical imaging) profile/ scanned document of Prenelus) (See at least Prenelus, ¶ [0038, 0045, 0047, 0061, 0082], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0277, 0282, 0380], FIGS. 1, 3, 4).

Regarding dependent claims 5 and 30, Prenelus modified by Giusti above teaches:
wherein sending the de-identified medical study data to the ASP system comprises sending the de-identified medical study data to the ASP system using a representational state transfer (REST) application programming interface (See at least Prenelus, ¶ [0038, 0045, 0047, 0061, 0082], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0277, 0282, 0380], FIGS. 1, 3, 4).

Regarding dependent claims 6 and 31, Prenelus modified by Giusti above teaches:
wherein removing the PHI data from the medical study data comprises: removing, by the at least one processor of the PHI system, fields which are allowed to be deleted (See at least Prenelus, ¶ [0038, 0045, 0047, 0061, 0082], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4); and replacing, by the at least one processor of the PHI system, data in fields which are not allowed to be deleted with obfuscated replacement data (See at least Prenelus, ¶ [0038, 0045, 0047, 0061, 0082], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4).

Regarding dependent claims 7 and 32, Prenelus modified by Giusti above teaches:
associating, by the at least one processor of the PHI system, a unique identifier (e.g., patient identifier of Prenelus) with the medical study data for a medical study (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4); storing, by the at least one processor of the PHI system, the unique identifier in the at least one non-transitory processor-readable storage medium of the PHI system (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380, 0461], FIGS. 1, 3, 4); and sending, by the at least one processor of the PHI system, the unique identifier with the de-identified medical data for the medical study to the ASP system over the at least one communications network (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380, 0461], FIGS. 1, 3, 4).


Regarding dependent claims 8, 20 and 36, Prenelus modified by Giusti above teaches:
receiving, by at least one processor of the client processor-based device, the PHI data from the PHI system over the at least one communications network (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4); receiving, by the at least one processor of the client processor-based device, the de-identified medical study data from the ASP system over the at least one communications network (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4); merging, by the at least one processor of the client processor-based device, the PHI data and the de-identified medical study data (e.g., clinical/medical data combined with patient self assessed personality profile of Prenelus) to generate re-identified medical study data (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4); and presenting, by the at least one processor of the client processor-based device, the re-identified medical study data to a user of the client processor-based device (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4).

Regarding dependent claims 9, 16 and 23, Prenelus modified by Giusti above teaches:
generating, by the at least one processor of the ASP system, analytics data relating to the de-identified medical study data (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4); and sending, by the at least one processor of the ASP system, the generated analytics data to the PHI system over the at least one communications network (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4).

Regarding dependent claims 10, 17 and 24, Prenelus modified by Giusti above teaches:
receiving, by the at least one processor of the ASP system, a request to generate analytics data from the client processor-based device over the at least one communications network (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4), wherein generating the analytics data is responsive to receiving the request to generate analytics data from the client processor-based device (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4).

Regarding dependent claims 11, 18 and 25, Prenelus modified by Giusti above teaches:
wherein generating analytics data comprises generating at least one of a report or a secondary capture object (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4), and sending the generated analytics data to the (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4).

Regarding dependent claims 12 and 34, Prenelus modified by Giusti above teaches:
providing, by the at least one processor of the PHI system, a list of available studies (e.g., studies 140 of Prenelus) to the client processor-based device over the at least one communications network (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4); and receiving, by the at least one processor of the PHI system, a selection of at least one of the available studies in the list from the client (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0277, 0282, 0380], FIGS. 1, 3, 4).

Regarding dependent claims 13 and 35, Prenelus modified by Giusti above teaches:
periodically sending, by the at least one processor of the PHI system, a check for updates (e.g., recommended care plan may be periodically updated in Prenelus) to the ASP system over the at least one communications network (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0268, 0272, 0277, 0282, 0380, 0428], FIGS. 1, 3, 4); determining, by the at least one processor of the ASP system, whether any updates to the PHI system are needed (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0268, 0272, 0277, 0282, 0380, 0428], FIGS. 1, 3, 4); and responsive to determining that at least one update of the PHI system is needed, sending, by the at least one processor of the ASP, update data to the PHI system over the at least one communications network (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0063, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0268, 0272, 0277, 0282, 0380, 0428], FIGS. 1, 3, 4). 

Regarding dependent claims 15, 22 and 36, Prenelus modified by Giusti above teaches:
receiving, by the at least one processor of the PHI system, analytics data relating to the de-identified medical study data from the ASP system over the at least one communications network (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0063, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0268, 0272, 0277, 0282, 0380, 0428], FIGS. 1, 3, 4); and storing, by the at least one processor of the PHI system, the received analytics data on at least one non-transitory processor-readable storage medium communicatively coupled with the PHI system (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0063, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0268, 0272, 0277, 0282, 0380, 0428], FIGS. 1, 3, 4).

Regarding dependent claims 19 and 26, Prenelus modified by Giusti above teaches:
periodically receiving, by the at least one processor of the ASP system, a check for updates from the PHI system over the at least one communications network (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0063, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0268, 0272, 0277, 0282, 0380, 0428], FIGS. 1, 3, 4); determining, by the at least one processor of the ASP system, whether any updates to the PHI system are needed (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0063, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0268, 0272, 0277, 0282, 0380, 0428], FIGS. 1, 3, 4); and responsive to determining that at least one update of the PHI system is needed, sending, by the at least one processor of the ASP, update data to the PHI system over the at least one communications network (See at least Prenelus, ¶ [0038, 0045, 0047, 0055, 0061, 0063, 0082, 0094], FIGS. 1, 3 – 6, "…FIG. 2, shows a relationship and exchange of information in a healthcare network 200 between input devices 210, healthcare information and services 220, and output devices 230…", "…The HIE 400 is organized to provide storage, access and searchability of healthcare information…", "…the HIE 400 provides one or more large databases of de-identified population data for quality improvement, care management, research…", "…Patients may be registered in the XDS registry and repository 410 with a patient identifier and password hash…", "…document sharing may be facilitated by the architecture 500 via the hub 510. Patient data is passed from one or more sources 520 using an interface standard, such as the standards approved by the Health Information Technology Standards Panel (HITSP) and accepted by the US Department of Health and Human Services (HHS), Health Level Seven (HL7) and/or Digital Imaging and Communications in Medicine (DICOM) communication interface and file format standards…", "…Rules based pushing/pulling of information to/from the patient, members of their care team (professional and family), other third parties, and specific devices are provided based on profile for each data source, including sharing of text/secure messaging and images/scanned clinical documents, for example…", "…a level of coaching, information presented, and type of tools are based upon clinical/medical data combined with patient self-assessed personality profile…" Also, see at least Giusti, ¶ [0204, 0207, 0211, 0232, 0268, 0272, 0277, 0282, 0380, 0428], FIGS. 1, 3, 4).






















Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666